Citation Nr: 9914325	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

INTRODUCTION

The veteran had active service from March 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 decision by the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Recovery of the overpayment of $2,828 would cause undue 
hardship outweighing the veteran's fault in creating the 
overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of $2,828 would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The record reflects that this 59-year-old veteran suffers 
from medical problems including diabetes mellitus, diabetic 
neuropathy, peripheral vascular disease, and emphysema.  He 
was awarded veteran's improved disability pension benefits, 
effective July 25, 1994. 

In January 1997, he began receiving Social Security 
Administration (SSA) disability payments, but did not report 
that fact to the VA.  In April 1997, the VA learned of the 
veteran's SSA payments and terminated his VA pension 
payments.  He was notified by VA that he had received an 
overpayment of $2,828.  In August 1997, he submitted a 
request for waiver of the overpayment.  The waiver request 
was denied in September 1997, and the veteran filed a notice 
of disagreement and appealed from that decision.

In January 1998, the veteran submitted a financial status 
report which listed his sole source of income as his monthly 
$767 SSA payments.  He listed his monthly expenses as 
follows:  rent ($319), food ($200), utilities and heat 
($100), car gas ($100), and payment on a hospital bill ($5).  
His reported monthly expenses thus totaled $724.

The veteran appeared in August 1998 at a hearing t the RO 
before the undersigned member of the Board.  At that time, he 
testified that his monthly food expense was about $260, and 
that he had additional expenses of $35 per month for car 
insurance, and $20 a month for life insurance.  He further 
testified that his hospital bill payment might be as much as 
$10 per month.  He reported that he always ran out of money 
by the third week of each month and had to get short term 
loans from his friends.  Additionally, he stated that he 
could not afford to heat his entire apartment in the winter.  

Based on the figures the veteran reported during his personal 
hearing, his monthly expenses would thus total $844, some $77 
more than his monthly income of $767 from the SSA. 

In the Board's judgment, the record supports a finding that 
there was no fraud, misrepresentation, or bad faith on the 
part of the veteran in failing to report his receipt of the 
SSA disability payments.  See 38 U.S.C.A. § 5302(c) (waiver 
of recovery of a debt will be precluded if any indication of 
these elements is found).  Thus, waiver of recovery of the 
overpayment is not precluded.  

Weighing all the relevant factors, the Board is persuaded 
that there was minimal fault on the veteran's part in the 
creation of the overpayment.  Further, taking into account 
his testimony before the Board concerning additional 
expenditures, it appears that recovery of the debt would 
result in undue financial hardship for him, to the extent 
that he has no discretionary income apart from his 
expenditures for basic necessities even excluding small 
payments on a medical bill.  Generally, debts owed to the 
government should receive the same consideration as any other 
debt.  The veteran would not be unjustly enriched if a waiver 
of recovery of the indebtedness is granted.  Accordingly, 
waiver of recovery of the overpayment is granted.  
38 U.S.C.A. §§ 5107, 5302; 38 C.F.R. §§ 1.963, 1.965.  


ORDER

Waiver of recovery of an overpayment of $2,828 is granted.



		
	CHARLES E. HOGEBOOM	
	Member, Board of Veterans' Appeals



 

